DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on November 1, 2021, and any subsequent filings.
Claims 1-19 stand rejected.  Claims 20-25.  Claims 1-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
The drawings have been amended and the objection withdrawn; however, Applicant's amendments give rise to new objections detailed below.
Specification
The abstract has not been amended and the version submitted by Applicant and stamped "Markup Copy" contains no changes and thus the objection stands.
The written description has been amended and the objections withdrawn.
Claim Objections
Claims 1, 2, 5, and 11 have been amended and the objections withdrawn. 
Claim Rejections - 35 USC § 112
Claims 1-19
The claims have been amended removing some of the rejections and giving rise to new rejections as detailed below.
Claim Rejections - 35 USC § 102
Claims 10, 12-16, and 18-19
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
Applicant's arguments are directed towards the claims as currently amended and are not persuasive for the reasons detailed in the rejections below.  To the extent the argument apply to the amended claims those arguments are addressed here.
Applicant presents no arguments that amended Claims 10, 12, 13, and 18 are not anticipated by Katz (Remarks, Page 14/Paragraph 1 (hereinafter "Pg/Pr") – Pg16/Pr3).
Applicant's arguments regarding Claim 14 and that Katz does not explicitly state the coarse filters 41 correspond to the claimed pre-treatment unit published almost two years later fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Applicant's argument that Katz does not disclose a pre-treatment unit on a level lower than the reverse osmosis membrane as recited in Claim 14 (Remarks, Pg14/Pr3-Pg15/Pr1), as noted in the previous rejection and again below, Katz discloses multiple levels of the pre-treatment filters 43 and reverse osmosis membranes such that at least one of the pre-treatment filters 43 is on a level lower than the reverse osmosis membrane (Fig. 3).
As to Applicant's argument that Katz does not disclose delivering dilute brine to the sea as recited in Claim 15 (Remarks, Pg15/Pr2), discharge outlet 50 removes wastewater from reverse osmosis filters 43 which includes retained salt, i.e., brine, which is mixed with other streams to created diluted brine and discharges to the diluted brine to the sea (Fig. 4, Pg4/Pr55).
Applicant's arguments regarding Claim 19 (Remarks, Pg15/Pr3-Pg16/Pr1) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 103
Claims 1-6, 8, and 11
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Claims 1, 5, and 11, Applicant argues that Katz does not disclose (1) sea water flowing at a rate to retain marine life above the filter media or (2) discharging the marine life with a portion of the air lifted seawater (Remarks,Pg16/Pr5).  
As to (1), as noted in the prior rejection and again below with respect to the amended claims, the limitation "a flow rate configured to retain marine life" is indefinite and has been interpreted to mean any flow rate through the pre-treatment filter.  Further, as to Applicant's apparent assertion that because reference numbers 40 and 75 of Katz come from different embodiments the claims cannot be obvious (Remarks, Pg16/Pr6-Pg17/Pr1), different embodiments from the same prior art reference may be combined to render the claim obvious (MPEP 2120(I)).  Katz also discloses retaining marine life in a pre-filter before the reverse osmosis membrane (Pg5/Pr63) and that the pre-filter can include a gravity filter having sea water above the filter media (Fig. 7, Pg6/Pr71-72).
As to (2), Applicant repeats the argument regarding a flow rate that retains marine life and the argument remains unpersuasive for the reasons detailed above and thus makes the argument regarding discharging marine life unpersuasive.  Further, Applicant asserts Katz does not disclose discharging marine life into the sea with a portion of sea water yet Katz discloses that very limitation noting that the return of "marine life back into the ocean by feeding the discharge or backwash directly into the ocean" (Pg5/Pr66).
Claims 7, 9, and 17
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
As to Applicant's argument that Liberman does not discloses a discharge pipe 30° off vertical because gate valve 30 is not a discharge pipe (Remarks, Pg19/Pr2), the prior rejection did not rely upon the gate valve and instead stated "note horizontal orientation of outlet having valve 30" (9/22/21 Office Action, Pr43).  Nothing in the prior action relied upon an orientation of the gate valve itself, only the outlet channel.  Further, Applicant has admitted "that Figure 2 of Liberman appears to show gate 30 in a channel that is horizontal" (Remarks, Pg19/Pr2). 
Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piping mixing seawater with brine as recited in Claim 15,  the plurality of existing pipelines as recited in Claim 16, and the air nozzle as recited in Claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including 
Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, 5, and 11 are objected to because of the following informalities:  
In Claim 19, line 2, the use of the term "disused" before "offshore" is not consistent with the term "offshore" without "disused" as recited in Claims 12-16; and, 
In Claim 22, the recitation of "seawater" is not consistent with the recitation of "sea water" in Claims 1, 4-13, 15, and 23.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the 
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for marine life with a size no larger than 50 mm x 50 mm (Spec., Pg4/Pr5), does not reasonably provide enablement for marine life with a size larger than 50 mm x 50 mm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claims, the claims encompass all marine life.  As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all marine life yet the inventor has only provided a description for marine life smaller than 50 mm x 50 mm.  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples for all marine life greater than 50 mm x 50 mm has been identified weighing against a finding of enablement. Finally, as to the quantity of 
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In Claim 15, the recitation of brine mixed with the sea water is not disclosed in the application as filed because there is no description of said mixing and not drawings indicating such mixing occurs.  In Claim 16, the recitation of a plurality of existing pipelines finds no support in the application as filed which neither describes or shows multiple pipelines across several groups of pipelines.  In Claim 19, nothing in the application as filed discloses a disused offshore platform constructed of pressure vessels having reverse osmosis membranes.  In Claim 20, the flow rate claimed through the filter media is not disclosed in the application as filed which recites the same flow rate flow rate through the entire apparatus (Spec., Pg4/Pr3).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9, 11, 17, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 11 each recite "a flow rate configured to retain marine life" yet the claims and specification do not disclose any structure or provide any guidance that would permit a flow rate to retain marine life, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the limitation will be interpreted as any flow rate through a pre-treatment filter.
Claim 2 recites a velocity in millimeters per second yet also recites a flow rate in cubic meters per hour rendering the claim indefinite.  For purpose of examination, the claim will be interpreted as any velocity or flow rate through the filter media.
Claim 15 recites brine diluted with sea water yet does not identify what part of the apparatus provides the sea water.
Claim 20 recites a flow rate of water yet does not identify what part of the apparatus provides the water.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz, U.S. Publication No. 2017/0349455 (hereinafter "Katz").
Applicant's claims are directed towards a device.
Regarding Claims 10, 12-16, 18 and 19, Katz discloses an apparatus for the desalination of sea water, the apparatus comprising (a) a sea water intake unit level (Fig. 3, items 36,38, Abstract, Pg3/Pr45, Pg4/Pr50,51); (b) a disused offshore platform located in the sea (Figs. 2, 3, item 10, Pg1/Pr2,12, Pg2/Pr15, Pg3/Pr46, Pg4/Pr49, Pg10/Pr112), the platform supporting at least one semi-permeable membrane for receiving sea water from a sea water intake pipe (Fig. 3, items 38, 43), the at least one semi-permeable membrane providing desalinated product water and brine (Fig. 3, item 43, Fig. 10, item 102, Abstract, Pg3/Pr44-45, Pg4/Pr52, Pg7/Pr82, Pg8/Pr84); and (c) a pipeline to deliver the desalinated product water directly or indirectly to land (Fig. 3, items 49, 51, Pg3/Pr44, Pg4/Pr54, Pg7/Pr81).
Additional Disclosures Included:  Claim 12: wherein a pre-treatment filter unit is included on the offshore platform for treating the sea water prior to its delivery to the semi-permeable membranes (Figs. 3, 7, items 41, 75, Pg4/Pr52, Pg5/Pr63, Pg6/Pr71,72).  Claim 13: wherein at least part of the offshore platform provides a reservoir for sea water, the reservoir being in fluid communication with the intake pipe and having a filter media supported on a drainage channel to provide a pre-treatment unit (Figs. 3, 7, items 75, 80, 82, Pg6/Pr72).  Claim 14: wherein the offshore platform is provided on multiple levels with the pre-treatment unit provided on a lower level and a reverse osmosis membrane provided on an upper level (Fig. 3 (note different levels of pretreatment unit 41 lower than levels of reverse osmosis membranes 43), Pg4/Pr49,52 (note different levels of platform Claim 15: wherein the brine is mixed with the sea water to dilute the brine (Fig. 3, item 50, Pg4/Pr55 (note mixing of wastewater from reverse osmosis filters, i.e., brine, dilutes with sea water from other filters)) an outlet is provided to deliver diluted brine from the offshore platform to the sea surrounding the platform (Fig. 3, item 50, Fig. 11, item 116, Pg4/Pr55, Pg8/Pr85).  Claim 16: wherein a plurality of existing pipelines of the offshore platform deliver desalinated product water to land (Pg7/Pr81, Pg11/Pr121 (note plurality of existing pipelines)).  Claim 18: wherein the at least one semi-permeable membrane is a reverse osmosis membrane (Pg4/Pr52).  Claim 19: wherein the disused offshore platform comprises an array of pressure vessels containing multiple reverse osmosis membranes (Figs. 3, 11, items 43, 111, Pg2/Pr12,15, Pg3/Pr44, Pg8/Pr85; see also 112(b) analysis above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Katz, U.S. Publication No. 2017/0349455 (hereinafter "Katz") in view of Kondo, U.S. Publication No. 2007/0166171 (hereinafter "Kondo").
Applicant's claims are directed towards a method and a device.
Regarding Claims 1-4, 20, and 22, Katz discloses a method for delivering sea water to a water treatment plant (Abstract, Pg3/Pr44), the method comprising the steps of (a) a vertical pipe having at least one sea water inlet at a depth below sea level (Fig. 3, items 36,38, Abstract, Pg3/Pr45, Pg4/Pr50,51) and lifting sea water in the pipe to a height above sea level (Fig. 3, items 36, 38, Pg4/Pr50,51); (b) passing at least part of the sea water through a pre-treatment filter media at a flow rate configured to retain marine life in another part of the sea water above the filter media (Figs. 3, 7, items 41, 75, Pg4/Pr52, Pg5/Pr63, Pg6/Pr71,72; see also 112(b) analysis above); (c) discharging marine life to the sea with a proportion of the lifted seawater (Figs. 3 (note discharge 50), 7 (note unfiltered water above filter media 80), 14 (note discharge 170), Abstract (note discharge), Pg2/Pr15, Pg3/Pr44, Pg4/Pr54-55, Pg5/Pr66, Pg9/Pr97); and (d) delivering the remaining proportion of sea water comprising the pre-treated filter water to a treatment plant (Fig. 3 (note piping between pretreatment filters 41 and 42 and reverse osmosis filters 43), Pg4/Pr52).
Katz does not disclose delivering air to at least one inlet and air lifting sea water, the depth of the inlet below sea level being sufficient to promote air lifting of the sea water to said height above sea level.
Regarding Claims 5, 6, 8, and 23, Katz discloses a sea water intake unit (Abstract, Pg3/Pr44) comprising (b) a substantially vertical pipe and at least one sea water inlet provided in sea water at depth below sea level (Fig. 3, items 36,38, Abstract, Pg3/Pr45, Pg4/Pr50,51), delivering from an anterior of the vertical pipe the sea water through the vertical pipe to a height above sea level (Fig. 3, items 36, 38, Pg4/Pr50,51); (c) a pre-
Katz does not disclose (a) a source of air; or (b) a substantially vertical pipe having at least one air inlet, said source of air delivering air to an anterior of the vertical pipe to air lift the sea water through the vertical pipe to a height above sea level, the depth of the inlet below sea level being sufficient to promote air lifting of the sea water to said height above sea level.
Regarding Claims 11, 24, and 25, Katz discloses the apparatus for the desalination of sea water as claimed in Claim 10 (see 102(a)(1) analysis above) wherein the sea water intake unit comprises (b) a substantially vertical pipe having at least one sea water inlet provided in sea water at depth below sea level (Fig. 3, items 36,38, Abstract, Pg3/Pr45, Pg4/Pr50,51), delivering from an anterior of the vertical pipe the sea water through the vertical pipe to a height above sea level (Fig. 3, items 36, 38, Pg4/Pr50,51); (c) a pre-treatment filter unit 
Katz does not disclose (a) a source of air; or (b) a substantially vertical pipe having at least one air inlet, said source of air delivering air to an anterior of the vertical pipe to airlift the sea water through the vertical pipe to a height above sea level, the depth of the inlet below sea level being sufficient to promote air lifting of the sea water to said height above sea level.
Kondo also relates to a method of moving water upwardly in a vertical tube and discloses a source of air delivering air to at least one inlet at an anterior end of a vertical pipe for air lifting water (Fig. 1, Abstract, Pg1/Pr3), the depth of the inlet below water level being sufficient to promote air lifting of the water to said height above the water level (Fig. 1, Abstract, Pg1/Pr3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method disclosed by Katz with the air lift pump disclosed by Kondo because the air lift pump provides continuous flow provided the liquid level does not fall (Pg1/Pr4), and Katz discloses using pumps to raise water from the ocean which level does not fall (Fig. 3, Pg3/Pr41, Pg5/Pr59,65) and using height differentials and adjustable height inlets for favorable processing conditions (Pg3/Pr48, Pg4/Pr51, Pg5/Pr59,61).
Additional Disclosures Included:  Claim 2: wherein a velocity of the water passing through the filter media is less than 0.01 m per second or less than 10 mm per second (Katz, Fig. 3 (note flow from inlet 38 to filter media within container 41); Abstract, Pg10/Pr104 (note variable speeds based upon operating conditions for efficiency); see also 112(b) analysis above).  Claim 3: periodically backwashing said filter media (Katz, Pg6/Pr71).  Claim 4: wherein the rate of flow of sea water is highest during air lifting of the water and diminishes with each subsequent step to the discharge of the water to the sea (Katz, Figs. 3 (note discharge 50), 14 (note discharge 170), Abstract (note discharge), Pg2/Pr15, Pg3/Pr44, Pg4/Pr54-55, Pg5/Pr66, Pg9/Pr97 (note each discharge from initial intake of sea water reduces flow rate)).  Claim 6: wherein the substantially vertical pipe is in fluid communication with a reservoir comprising the pre-treatment filter unit (Katz, Figs. 3, 7, item 75, Pg6/Pr72), the reservoir being in fluid communication with the discharge pipe (Katz, Fig. 3) and wherein the reservoir is provided with a filter media with a drainage channel below for flow of the filtered water to the delivery pipe for delivery to the treatment plant (Katz, Fig. 7, items 80, 82, Pg6/Pr72).  Claim 8: wherein a mesh screen is provided across the sea water inlet of the vertical pipe to prevent entry of organisms above a minimum size (Katz, Fig. 4, Pg5/Pr58-59).  Claim 20: wherein the flow rate of the water passing through the filter media is 70 cubic meters per hour (Katz, Pg13/Pr139 (noting flow rate an operation variable rendering claimed flow rate obvious)).  Claim 22: wherein a flow of the pre-treated filter water is less than a flow of the air lifted seawater (Katz, Pg4/Pr52,55 (note outflow of wastewater stream from pre-treatment filter necessarily results in outflow of pre-treated filter water being less than inflow of sea water to maintain mass balance)).  Claim 23: wherein the air lifted sea water enters a top portion of the reservoir through the substantially vertical pipe, wherein the top portion is disposed above a bottom portion of the reservoir in which the filter media is disposed, and wherein the top portion is in fluid communication with the discharge pipe (Katz, Figs. 3, 7 (note vertical piping 38 leads to pre-treatment gravity filter 75 having reservoir above filter media 80), Pg9/Pr71-72).  Claim 24: wherein the substantially vertical pipe comprises an air nozzle configured to introduce air bubbles into the substantially vertical pipe (Kondo, Fig. 1, item 5, Pg1/Pr3).  Claim 25: wherein the source of air is provided at a depth of at least tenfold a height of the pre-treatment filter unit above the sea water (Katz, Pg4/Pr51 (note adjustment of inlet depth a result effective variable to obtain "favorable inlet water properties")).

Claims 7, 9, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katz, U.S. Publication No. 2017/0349455 (hereinafter "Katz") in view of Kondo, U.S. Publication No. 2007/0166171 (hereinafter "Kondo") as applied to Claim 6 (for Claim 7), Claim 5 (for Claim 9), and Claim 11 (for Claim 17) above, and further in view of Liberman, International Publication No. WO2017/212371A1 (hereinafter "Liberman").
Applicant's claims are directed towards a device.
Regarding Claims 7 and 21, the combination of Katz and Kondo discloses the sea water intake unit as claimed in Claim 6 wherein the pre-treatment unit includes a cleaning apparatus for cleaning of the filter media (Katz, Pg5/Pr66), except the cleaning apparatus comprising a local backwashing system for cleaning discrete portions of the filter media consecutively, to eventually backwash the whole volume of the filter media.
Liberman also relates to desalination plant for sea water and discloses the cleaning apparatus comprising a local backwashing system for cleaning discrete portions of the filter media consecutively, to eventually backwash the whole volume of the filter media (Figs. 2, 3, 6, items 40, 50, Pg7/Pr3, Pg8/Pr2,4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the cleaning apparatus disclosed by the combination of Katz and Kondo with the specific backwashing system disclosed by Liberman because, according to Liberman, the system "does not require massive structural adaptations" and allows for a lower water level above the filter media which simplifies construction (Pg9/Pr1).
Regarding Claims 9 and 17, the combination of Katz and Kondo discloses the sea water intake unit as claimed in Claim 5 and an apparatus as claimed in Claim 11.
The combination of Katz and Kondo does not disclose wherein the discharge pipe has a gradient of at least 30° off vertical.
Liberman also relates to desalination plant for sea water and discloses wherein the discharge pipe has a gradient of at least 30° off vertical (Figs. 2 and 4 (note horizontal orientation of outlet having valve 30), Abstract, Pg7/Pr3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the flared discharge disclosed by the combination of Katz and Kondo with the discharge pipe have a gradient of at least 30° off vertical disclosed by Liberman because, according to Liberman, the allow organisms to exit the reservoir (Abstract, Pg7/Pr3) and avoid the problem of harm to marine life identified by Katz (Pg1/Pr10, Pg14/Pr158), a goal shared by Liberman (Pg2/Pr5, Pg9/Pr3).
Additional Disclosures Included:  Claim 21: wherein the marine life is selected from the group consisting of: fish, eggs, larvae, and combinations thereof (Lieberman, Pg2/Pr4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779